Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 07/15/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-20 are currently pending. 

Response to Arguments
With regard to the drawing objection:
Applicant has amended Claims 8 & 9 to remove the recitation of an out of plane accelerometer, not provided in the Figures.   The drawing objection is withdrawn.
 
With regard to the 112(b) rejection:
Applicant has amended Claims 1, 4, 14 & 15 to remove the relative term ““a rotational direction”.  The 112(b) rejection with regard to the term is withdrawn.

Applicant has amended Claims 4 & 15 to remove the subjective term “configured to filter the output signal to remove selected contributions from the output voltage signal”.  The 112(b) rejection with regard to the term is withdrawn.

Applicant has amended Claims 8-9 to remove the citation of an out of plane accelerometer which resolves the inconsistency with the base claims.  The 112(b) rejection of the claims is withdrawn.
With regard to 103 rejection:
Applicant’s arguments to Claims 1-13 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant’s arguments with respect to Claims 14-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Applicant’s arguments and amendments with regard to Claims 1-13 have been considered in light of the previous references and Claims 14-20 in light of the previous references and the teaching of Hsu.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 & 10 have been amended to add the limitation “the suspended region includes a first surface that is opposite to a second surface and a first side that is opposite to a second side” which is structurally unclear. The suspended region (Fig.1: 2) has a first and second surface are normally interpreted as the top and bottom plane surface and the sides are a first and second side edges(e.g. left and right side of Fig. 1 suspended region 2) but the description does not describe the suspended region clearly since there are four side edges and two plane surfaces and the claim language does not distinctly cite the bounds of the suspended region structure.  Examiner interprets the first and second surfaces as top and bottom plane surfaces and the first and second sides are the left and right side edges of the first and second plane surfaces.

Claims 1 & 10 has been amended to add the limitation  “the suspended region includes a first surface that is opposite to a second surface and a first side that is opposite to a second side, the first and second side extending between the first and second surfaces”” it is  unclear what the term “extending between” requires as a first and second side naturally extends between a first top plane surface and a bottom plane surface since a side always extends between its top and bottom surface.  Looking at the specification the extending or extension of a structural element applies to the controlling element (Fig. 1: 5b) However, the claim does not describe enough structure to support the controlling element feature.

Claims 1 & 10 have a new limitation added with a first sensing electrode attached to the (fixed) /bearing structure, the first sensing electrode being between the first modulation electrode and the second side of the suspended region, the first sensing electrode being responsive to the bearing structure and suspended region experiencing an acceleration.  The arrangement of the first sensing electrode between the first modulation electrode and the second side (bottom planar side) of the suspended region is unclear as the there is not a distinct description of where the modulation electrode is relative to the suspended region.  Examiner interprets the first sensing electrode is below the second (bottom planar) side of the suspended region.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20130104656: “Smith”) in view of Comi (US 8671756: “Comi”).

Claim 1:  Smith discloses an electronic device (Fig. 8), comprising: an accelerometric sensor (Fig. 8:  302) including, a fixed region (Fig. 8:  501 & frame 514); a suspended region (Fig. 8: suspended mass 502) of semiconductor material [0028:  metal-oxide-semiconductor (CMOS)] that is moveable [0034:  senses a displacement of an inner mass (e.g., mass 502) in an orthogonal direction (e.g., y-direction)] relative to the fixed region (Fig. 8:  501) [0028:  MEMS accelerometer 202 includes a mass (e.g., mass 502) suspended from a substrate of the integrated circuit (e.g., substrate 501)]; the suspended region (Fig. 8: suspended mass 502)  includes a first surface (Fig. 8: first surface is top planar surface of 502) that is opposite to a second surface (Fig. 8: first surface is bottom planar surface of 502) and a first side (Fig. 8 left side 502) that is opposite to a second side (Fig. 8 left side 502), the first and second side extending between the first and second surfaces; a first modulation electrode (Fig. 8: first modulation electrode: 504 & 506) attached to fixed region (Fig. 8:  501 & frame 514)[0028:  a parallel plate capacitor is formed by capacitor fingers 504 and 506 of a frame of accelerometer 202 (e.g., frame 514)] and configured receive an electrical modulation signal including at least one periodic component having a first frequency (Fig. 3: AC Signal into accelerometer and demodulator to form VSENSE  at a frequency fSENSE) [0026  the capacitive displacement measurement is carried out using a sensing signal, which is an AC excitation signal having a frequency fSENSE (e.g., 10 kHz&lt;f.sub.SENSE&lt;1 MHz), and results in an output signal that is characterized by a small current at a high frequency]; the first modulation electrode (Fig. 8:  Left electrode 504) positioned closer to the first side  (Fig. 8:  Left side of 502) than the second side (Fig. 8:  Right side of 502 is distant to electrode 504)  a first variable capacitor (Fig. 8: 504 & 506 electrodes with capacitive finger 520) formed by the suspended region (Fig. 8: suspended mass 502 extends out to capacitive finger 520) [0028:  and capacitor finger 520 of mass 502] and the first modulation electrode (Fig. 8: first modulation electrode: 504 & 506) attached to fixed region (Fig. 8:  fixed substrate 501 & frame 514)[0028:  a parallel plate capacitor is formed by capacitor fingers 504 and 506 of a frame] and to provide a first electrostatic force (VDAMP generates force Fe) [0030:   damping force generated based on VSENSE is proportional to mass velocity. Accordingly, electronic damper 308 generates VDAMP configured to apply to the mass of MEMS accelerometer 202 a force (e.g., force Fe) that is proportional to the velocity of the mass] to the suspended region (Fig. 8: suspended mass 502) based on the electrical modulation signal (VSENSE generating FSENSE) [0030:   damping force Fe generated based on VSENSE is proportional to mass velocity. Accordingly, electronic damper 308 generates VDAMP configured to apply to the mass of MEMS accelerometer 202 a force (e.g., force Fe) that is proportional to the velocity of the mass]; and a sensing structure (Fig. 8: sensing 513 & 515) and a first sensing electrode (Fig. 8: left sensing  513) attached [0028] to the fixed region (Fig. 8: frame 514), the first sensing electrode (Fig. 8: left sensing  513) being between (Fig. 8: 513 is within 502 that is between the bottom plane of 502 and the modulating probe 513) the first sensing electrode  the first modulation electrode (Fig. 8: 504: 504 electrode) and the second side (Fig. 8: bottom plane of 502) of the suspended region (Fig. 8: suspended region 502), the first sensing electrode (Fig. 8: left sensing  513) being configured to generate [0028], responsive to the first suspended region  (Fig. 8: suspended mass 502) experiencing an acceleration [0028:  changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., Vo of FIG. 3) received from a second electrode (e.g., terminal 513 or 515 of MEMS accelerometer 202 of FIG. 7)] that causes movement of the suspended region  (Fig. 8: suspended mass 502) [0034:  senses a displacement of an inner mass (e.g., mass 502) in an orthogonal direction (e.g., y-direction) with a second resonant frequency, which is frequency offset from the first resonant frequency, and a second bandwidth. 

Note regarding the preamble of Claim 1 citing the intended use of a portable electronic device.  When reading the preamble in the context of the entire claim, the recitation of a portable device the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Smith does not explicitly disclose:
a portable electronic device, comprising: an accelerometric sensor and a processing unit electrically coupled to the accelerometric sensor.

Comi teaches an intended use for an accelerometric sensor in a portable electronic device (Fig. 3: 18 electronic apparatus 18) [Col. 9 lines 5-15 a portable apparatus, such as a laptop, a palm-top, or a photographic camera or a video-camera], further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management of said electronic apparatus 18] and Comi teaches a processing unit (19) electrically coupled to the accelerometric Sensor (16) [Col. 9 lines 5-15: further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management of said electronic apparatus 18].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Comi’s disclosure of accelerometric sensors used in portable electronic devices that contain a processor as motivation to use Smith’s accelerometric sensor in a portable electronic device with a processor because the compact accelerometric design improves the utility of the mobile device by adding additional inertial guidance function to a compact device and the accelerometric measurements provide data to programs in the processor that expands the utility of the device within a compact design [Comi 0009].

Claim 2. Dependent on the electronic device of respective claim 1. Smith does not explicitly disclose:
	1) a portable electronic device, comprising: an accelerometric sensor.
2) an input/output device coupled to the processing unit, the input/output device including a keypad and a display.   

With regard to 1) The intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.
With regard to 2) Comi teaches an input/output device [Col.9 lines 15-25: laptop or personal digital assistant] coupled to the processing unit ) [Col. 9 lines 5-15: further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management of said electronic apparatus 18]  the input/output device including a keypad and a display [Col. 9 lines 5-15 a portable apparatus, such as a laptop or personal digital assistant], further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management (e.g. laptop and microprocessor use input/output interfaces such as keypads and displays of said electronic apparatus 18] 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Comi’s disclosure of accelerometric sensors used in portable electronic devices such as cameras, video cameras, PDAs and laptops that contain a processor with input/output keypad as motivation to use Smith’s accelerometric sensor in a portable electronic device with a processor because the compact accelerometric design improves the utility of the mobile device by adding additional inertial guidance function to a compact portable device and the accelerometric measurements provide data to programs in the processor that expands the utility of the device within a compact design [Comi 0009].

Claim 3. Dependent on the portable electronic device of respective claim 2.  
Smith does not explicitly disclose: 
	1) a portable electronic device, comprising: an accelerometric sensor.
2) the processing unit includes at least one of a cellphone, personal digital assistant, portable computer, photographic- camera, video-camera, or wearable device circuitry.  

With regard to 1) The intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.

With regard to 2) Comi teaches the processing unit (Fig. 3: 19 microprocessor) includes  palm-top, portable computer and photographic- camera, video-camera [Col. 19 lines 5-15: a laptop, a palm-top, or a photographic camera or a video-camera].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Comi’s disclosure of accelerometric sensors used in portable electronic devices such as cameras, video cameras, PDAs and laptops that contain a processor with input/output keypad as motivation to use Smith’s accelerometric sensor in a portable electronic device with a processor because the compact accelerometric design improves the utility of the mobile device by adding additional inertial guidance function to a compact portable device and the accelerometric measurements provide data to programs in the processor that expands the utility of the device within a compact design [Comi 0009].

Claim 4. Dependent on the electronic device of respective claim 1. Smith further discloses the processing unit further comprises: a capacitance-to-voltage converter (Fig. 4B: converter 410)  configured to receive the electrical sensing signal and configured to generate an output voltage signal (Vo) [0031:   In at least one embodiment, electronic damper 308 includes single-ended to differential signal conversion circuitry (e.g., circuit 410) and receives a voltage level (e.g., V.sub.CMPLUSDC) that is the common mode voltage plus a DC voltage of a differential signal output by MEMS device 202. Other embodiments of MEMS system 300 include additional or different circuits. In at least one embodiment of MEMS system 300, rather than applying a damping control signal generated using continuous time feedback, a digital solution and/or switched capacitor implementation may be applied] having a value indicating a value of the first variable capacitor [0028:  changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., V.sub.O of FIG. 3) received from a second electrode (e.g., terminal 513 or 515 of MEMS accelerometer 202 of FIG. 7). In at least one embodiment of MEMS accelerometer 202, the frequency of the AC signal is higher than the frequency of capacitance variations]; a high-pass filter (Fig. 6B: 309 Bandpass) coupled to the capacitance-to-voltage converter (Fig. 6B: 302 x->C converter) to receive the output voltage signal (Vo); and a demodulator (308) coupled to the high-pass filter (309) to receive the filtered output signal and configured to receive the electrical modulation signal [0026: an amplifier (e.g., sensing amplifier 204) gains the output signal and provides the amplified output signal (e.g., VAMP) to a demodulator (e.g., demodulator 206), which demodulates the amplified output signal (e.g., by multiplying the amplified output signal with the original excitation signal using a mixer) to obtain a DC signal (i.e., baseband signal, e.g., VSENSE) having voltage levels proportional to the displacement of the mass with respect to the frame], the demodulator (308) configured to generate a demodulated output signal indicating the deviation of the suspended region (Fig. 8: suspended mass 502) but having a frequency that is different than a frequency of the output voltage signal (Vo) from the capacitance- to-voltage converter (Fig. 6B: 302 x->C converter) [0028:  the frequency of the AC signal is higher than the frequency of capacitance variations. The device illustrated in FIG. 7 is exemplary only and other suitable MEMS accelerometer structures having different dimensions or using different sensing techniques may be used]. 
Smith does not explicitly disclose:
a portable electronic device, comprising: an accelerometric sensor.

With regard to 1) The intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.

Claim 7. Dependent on the electronic device of claim 1. Smith further discloses the first modulation electrode (Fig. 8: first modulation electrode: 504 & 506) has a first fixed surface (Fig. 8:  frame on one side with electrodes 504& 506) and a second fixed surface parallel to one another (Fig. 8: frame 514 opposite side with electrodes 508 & 510); and the suspended region (Fig. 8: suspended mass 502) comprises a main body (Fig. 8: suspended mass 502 internal square) and the control element (Fig. 8: capacitive fingers 508 extended between electrodes 504 & 506) that includes an elongated element  (Fig. 8:  520  projects between electrodes 504 & 506 and 522 protrudes between 508 & 510) projecting towards an outside of the main body to extend between the first and second fixed surfaces (Fig. 8:  520  projects between electrodes 504 & 506 and 522 protrudes between 508 & 510), said elongated element (Fig. 8: 520 and 522 each with parallel outside facing mobile surfaces) having a first mobile surface and a second mobile surface (Fig. 8: 520 and 522 each with parallel outside facing mobile surfaces) facing the first and second fixed surfaces (Fig. 8: inside surfaces of 504 & 506 face 520 surfaces and inside surfaces of 508 & 510 face 522 surfaces), respectively. 

Smith does not explicitly disclose: 
a portable electronic device, comprising: an accelerometric sensor.

With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.
 
Claim 8. Dependent on the electronic device of claim 1. Smith further discloses comprising: a second modulation electrode (Fig. 8: second modulation electrode: 508 & 510) fixed to the fixed region (Fig. 8:  501), the suspended region (Fig. 8: suspended mass 502) overlying the first and second modulation electrodes (Fig. 8: second modulation electrode: 508 & 510); and elastic suspension elements [0025:  Referring to FIGS. 1A and 1B, a typical accelerometer (e.g., device 100) includes a proof mass (e.g., mass 102) having a mass m anchored to a frame (e.g., frame 106) by a flexible spring (e.g., spring 104) having a spring constant k. Due to mass inertia, motion of proof mass 102 lags motion of frame 106] coupling the suspended region (Fig. 9: suspended mass 502) to the fixed region (Fig. 9:  501) and configured to enable rotation (Fig. 9:  the center of proof mass is able to twist using a rotation point) of the suspended region (Fig. 9: suspended mass 502) about an axis of rotation parallel (Fig. 9: rotation in the same plane as the capacitive electrodes 520 and 522) to a surface of main extension (Fig. 9: capacitive electrodes 520 and 522) of the suspended region (Fig. 9: suspended mass 502).  
Smith does not explicitly disclose: 
a portable electronic device, comprising: an accelerometric sensor.
With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.

Claim 9. Dependent on the electronic device of claim 1.  Smith further discloses elastic suspension  elements [0025:  Referring to FIGS. 1A and 1B, a typical accelerometer (e.g., device 100) includes a proof mass (e.g., mass 102) having a mass m anchored to a frame (e.g., frame 106) by a flexible spring (e.g., spring 104) having a spring constant k. Due to mass inertia, motion of proof mass 102 lags motion of frame 106] that couple the suspended region (Fig. 8: suspended mass 502) to the fixed region (Fig. 8:  501) and are configured to enable a translation of the suspended region (Fig. 8: suspended mass 502) with respect to the bearing structure along an axis of translation [0026:  The difference in displacement of the mass and the frame, e.g., displacement x=xf-xm, where xm is the position of the mass and xf is the position of the frame (e.g., substrate), can be used to determine acceleration of device 100].
Smith does not explicitly disclose: 
a portable electronic device, comprising: an accelerometric sensor.

With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.

Claim 10. Smith discloses a method [Abstract], comprising: detecting an acceleration using an accelerometric sensor (Fig. 8: accelerometer) [0030 calculations for acceleration], the detecting including: biasing signal [0028:  DC bias signal and AC excitation signal are applied to a first electrode (e.g., capacitor fingers 504 and 506, which are configured to receive a differential signal) and changes in capacitance resulting from displacements of the mass 502] first (Fig. 8: second modulation electrode: 504 & 506) and second modulation electrodes (Fig. 8: second modulation electrode: 508 & 510) with an electrical modulation signal having a first frequency (Fig. 3: AC Signal into accelerometer and demodulator to form VSENSE  at a frequency fSENSE) [0026  the capacitive displacement measurement is carried out using a sensing signal, which is an AC excitation signal having a frequency fSENSE (e.g., 10 kHz&lt;f.sub.SENSE&lt;1 MHz), and results in an output signal that is characterized by a small current at a high frequency], the first (Fig. 8: 504 & 506) and second (Fig. 8: 508 & 510) modulation electrodes being fixed relative [0028:  a parallel plate capacitor is formed by capacitor fingers 504 and 506 of a frame] to a bearing structure (Fig. 8: 501 bearing structure with frame 514); capacitively coupling (Fig. 8 coupling fingers 520 & 522 capacitively couple to respective electrodes) the first (Fig. 8: second modulation electrode: 504 & 506) and second modulation electrodes (Fig. 8: second modulation electrode: 508 & 510)  to a suspended region (Fig. 8: suspended mass 502) so as to generate first and second electrostatic forces (Fig. 3: VDAMP generates force Fe) [0030:   damping force generated based on VSENSE is proportional to mass velocity. Accordingly, electronic damper 308 generates VDAMP configured to apply to the mass of MEMS accelerometer 202 a force (e.g., force Fe) that is proportional to the velocity of the mass] that are applied to the 25suspended region (Fig. 8: suspended mass 502), the first and second electrostatic forces (VDAMP for each electrode) being based on the electrical modulation signal [0024]   A capacitive transducer applies a damping force to the moving mass in response to the control signal [0028:  changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., V.sub.O of FIG. 3) received from a second electrode (e.g., terminal 513 or 515 of MEMS accelerometer 202 of FIG. 7). In at least one embodiment of MEMS accelerometer 202, the frequency of the AC signal is higher than the frequency of capacitance variations]; the suspended region (Fig. 8: suspended mass 502)  includes a first surface (Fig. 8: first surface is top planar surface of 502) that is opposite to a second surface (Fig. 8: first surface is bottom planar surface of 502) and a first side (Fig. 8 left side 502) that is opposite to a second side (Fig. 8 left side 502), the first and second side extending between the first and second surfaces; and generating an electrical sensing signal with (Fig. 8: left sensing  513), the first sensing electrode (Fig. 8: sensing electrode 513)  being  responsive to the bearing structure (Fig. 8: 501 & 514) [0028] and suspended region (Fig. 8: suspended mass 502) experiencing an acceleration [0033:  a constant voltage on a capacitor formed by a mass and the frame (e.g., by applying a constant DC voltage, V.sub.DC, to the electrodes of MEMS accelerometer 302) and generates the output voltage, V.sub.O, which is proportional to a velocity of the mass of the accelerometer whereby acceleration is calculated], the suspended region (Fig. 8: suspended mass 502)  being moveable relative to the bearing structure [0028:   displacement measurement is based on measuring an AC current of the capacitive system. In at least one embodiment of MEMS accelerometer 202, a DC bias signal and AC excitation signal are applied to a first electrode (e.g., capacitor fingers 504 and 506, which are configured to receive a differential signal) and changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., VO of FIG. 3)] and the electrical sensing signal (Vo) indicating a position of the suspended region (Fig. 8: suspended mass 502) relative to the bearing structure [0028] and the electrical signal (Vo) including a frequency- modulated component that is a function of the acceleration and a function of the first frequency of the electrical modulation signal [0028:  displacement measurement is based on measuring an AC current of the capacitive system (e.g. first frequency). In at least one embodiment of MEMS accelerometer 202, a DC bias signal and AC excitation signal (e.g. first frequency) are applied to a first electrode (e.g., capacitor fingers 504 and 506, which are configured to receive a differential signal) and changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., VO of FIG. 3)]. 
Smith does not explicitly disclose:
processing the electrical sensing signal using a processing unit electrically coupled to the accelerometric sensor. 
 

Comi teaches processing the electrical sensing signal [Col. 9 lines 5-15] using a processing unit (19) electrically coupled to the accelerometric sensor (16) [Col. 9 lines 5-15: further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management of said electronic apparatus 18].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Comi’s disclosure of accelerometric sensors used in portable electronic devices that contain a processor as motivation to use Smith’s accelerometric sensor in a portable electronic device with a processor because the compact accelerometric design improves the utility of the mobile device by adding additional inertial guidance function to a compact device and the accelerometric measurements provide data to programs in the processor that expands the utility of the device within a compact design [Comi 0009].

Claim 11. Dependent on the method according to claim 10. Smith further discloses  processing the electrical sensing signal (Fig. 3: Vo) includes: generating, based on the electrical sensing signal (Fig. 3: Vo), an electrical signal to be filtered [0026:  which demodulates the amplified output signal (e.g., by multiplying the amplified output signal with the original excitation signal using a mixer) to obtain a DC signal (i.e., baseband signal, e.g., V.sub.SENSE) having voltage levels proportional to the displacement of the mass with respect to the frame. In at least one embodiment, a low-pass filter (not shown) is used to reduce or eliminate high frequency components before delivering the signal to a signal processor or other load circuit, which is illustrated by a representative load having R.sub.LOAD and C.sub.LOAD], the electrical signal to filtered including a number of respective components, one of said respective components being a function of said frequency-modulated component (AC signal Fo); and filtering a d.c. (FDC) component of the electrical signal to be filtered [0028: an AC current of the capacitive system. In at least one embodiment of MEMS accelerometer 202, a DC bias signal and AC excitation signal are applied to a first electrode (e.g., capacitor fingers 504 and 506, which are configured to receive a differential signal) and changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., Vo of FIG. 3)] to thereby generate an electrical signal to be demodulated (Fig. 3: demodulator 204) [0026:  In at least one embodiment of system 200, an amplifier (e.g., sensing amplifier 204) gains the output signal and provides the amplified output signal (e.g., V.sub.AMP) to a demodulator (e.g., demodulator 206), which demodulates the amplified output signal (e.g., by multiplying the amplified output signal with the original excitation signal using a mixer) to obtain a DC signal (i.e., baseband signal, e.g., VSENSE) having voltage levels proportional to the displacement of the mass with respect to the frame].

Claim 12. Dependent on the method according to claim 11.  Smith further discloses  processing the electrical sensing signal [0026] includes generating, starting from the electrical signal to be demodulated [0033], a demodulated output signal that indicates said acceleration and is at a frequency lower [0033: (e.g., filter 309) having a pass band centered around the resonant frequency of MEMS accelerometer 302 limits the frequency band of the amplified output signal to thereby generate VSENSE. In at least one embodiment, electronic damper 308 introduces a gain of Kd before providing the electronic damping control signal (meaning that the frequency was reduced in the demodulator and has to be amplified again prior to feedback] than the frequency of said frequency-modulated component [Fig. 2 the frequency-modulated component is amplified (Fig. 3 amplifier 204) prior to entering demodulator where the signal is separated lowering the frequency]. 
 
Claims 5-6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Comi in further view of McNeil (US 6845670; “McNeil”).

Claim 5. Dependent on the electronic device of claim 1.  Smith does not explicitly disclose: 
a portable electronic device, comprising: an accelerometric sensor.
the suspended region includes a cavity that is bounded by a first cavity sidewall of the suspended region; and the sensing structure includes a first conductive plate fixed to the fixed region and extending into the cavity, the first conductive plate and the first cavity sidewall forming a first sensing capacitor.  

With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.
With regard to 2) McNeil teaches a two axes accelerometer (Fig. 3).  McNeil further teaches a two axes accelerometer (Fig. 3) with a suspended region (Fig. 3: central mass 235) includes a cavity that is bounded by a first cavity (Fig. 3: central mass 235 with cavity formed by 241) sidewall  of the suspended region (Fig. 3: central mass 235 with opening having capacitors 241 on each side of the cavity); and the sensing structure (Fig. 3: 251 & 252) includes a first conductive plate (Fig. 3: 251 first  & 252 second on substrate) fixed to the fixed region (Fig. 3: frame 237) [Col. 2 lines 8-25:   fixed fingers 253 and 254, respectively, which are anchored to the substrate] and extending into the cavity (Col. 2 lines 9-20: the capacitances between the moving fingers 241 and the fixed fingers 251, 252 change), the second conductive plate and the second cavity sidewall forming a second sensing capacitor,[Col. 2 lines 8-25 the capacitances between the moving fingers 241 and the fixed fingers 251, 252 change].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use McNeil’s suspended region capacitive cavities to add sensing capacitors in both x and y axes to Smith’s suspended region because removing an outer layer of capacitors (Smith’s Fig. 9: outside capacitor 802, 804, 808 & 810) and modifying the suspended region with capacitive cavity sensing provides a compact size efficient accelerometer for use in smaller electronic devices [McNeil Col. 1 lines 20-35].

Claim 6. Dependent on the electronic device of claim 5.  Smith does not explicitly disclose:
a portable electronic device, comprising: an accelerometric sensor.
the cavity is bounded by a second cavity sidewall of the suspended region; and the sensing structure includes a second conductive plate fixed to the fixed region and extending into the cavity, the second conductive plate and the second cavity sidewall forming a second sensing capacitor.

With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.
With regard to 2) McNeil teaches a two axes accelerometer (Fig. 3).  McNeil further teaches a two axes accelerometer (Fig. 3) with a suspended mass (Fig. 3: central mass 235) with the fixed capacitors (Fig. 3: fixed capacitors 251 & 252 on substrate) is bounded by a second cavity sidewall (Fig. 3: 241 second sidewall) of the suspended region (Fig. 3: central mass 235 with opening having capacitors 241 on each side of the cavity); and the sensing structure (Fig. 3: 251 & 252 ) includes a second conductive plate (Fig. 3: 251 & 252 on substrate) fixed to the fixed region (Fig. 3: frame 237) [Col. 2 lines 8-25:   fixed fingers 253 and 254, respectively, which are anchored to the substrate] and extending into the cavity (Col. 2 lines 9-20: the capacitances between the moving fingers 241 and the fixed fingers 251, 252 change), the second conductive plate and the second cavity sidewall forming a second sensing capacitor,[Col. 2 lines 8-25 the capacitances between the moving fingers 241 and the fixed fingers 251, 252 change].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use McNeil’s suspended region capacitive cavities to add sensing capacitors in both x and y axes to Smith’s suspended region because removing an outer layer of capacitors (Smith’s Fig. 9: outside capacitor 802, 804, 808 & 810) and modifying the suspended region with capacitive cavity sensing provides a compact size efficient accelerometer for use in smaller electronic devices [McNeil Col. 1 lines 20-35].

Claim 13. Dependent on the method according to claim 10.  Smith does not explicitly disclose:
generating the electrical sensing signal includes generating the electrical sensing signal based on a signal received from a conductive plate extending from the bearing structure into a cavity of the suspended region and forming a sensing capacitor with a sidewall of the cavity. 

McNeil teaches a two axes accelerometer (Fig. 3).  McNeil further teaches generating the electrical sensing signal [Col. 2 lines 8-20:  The device is provided with electronic circuitry which converts these capacitive changes to signals representative of the acceleration along the X and Y axes] includes generating the electrical sensing signal based on a signal received [Col. 2 lines 8-25 the capacitances between the moving fingers 241 and the fixed fingers 251, 252 change]  from a conductive plate (Fig. 3: fixed capacitors 251 & 252 on substrate)   extending from the bearing structure (Fig. 3: 237 substrate)[Col. 2 lines 8-25:   fixed fingers 253 and 254, respectively, which are anchored to the substrate] into a cavity (Fig. 3:  sensing capacitive fingers form sidewalls and an open cavity for the fixed capacitor 251 & 252) of the suspended region (Fig. 3: suspended region 235) and forming a sensing capacitor with a sidewall of the cavity (241)  [Col. 2 lines 8-25 the capacitances between the moving fingers 241 and the fixed fingers 251, 252 change].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use McNeil’s suspended region capacitive cavities to add sensing capacitors in both x and y axes to Smith’s suspended region because removing an outer layer of capacitors (Smith’s Fig. 9: outside capacitor 802, 804, 808 & 810) and modifying the suspended region with capacitive cavity sensing provides a compact size efficient accelerometer for use in smaller electronic devices [McNeil Col. 1 lines 20-35].

Claims 14-15 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Comi and in further view of Hsu (US 8459114; “Hsu).

Claim 14. Smith discloses an electronic device, comprising: an accelerometric sensor (Fig. 8)[0020:  FIG. 9 illustrates an exemplary MEMS accelerometer device] including, a fixed region (Fig. 9:  501); a suspended region (Fig. 9: suspended mass 502) of semiconductor material [0028:  metal-oxide-semiconductor (CMOS)] that is moveable with respect to the fixed region (Fig. 9: fixed substrate 501 with raised frame 202); a central anchor (Fig. 8 electrodes 513 and 515 are also anchors at a central location across anchor);  a first (Fig. 9: second modulation electrode: 504 & 506) and second modulation electrodes (Figs. 8 & 9: second modulation electrode: 508 & 510) attached to fixed region (Figs. 8 & 9:  501 with frame 202) with the central anchor (Fig. 8 electrodes 513 and 515 are also anchors at a central location across anchor);  ; a first variable capacitor (Fig. 9:  finger extensions from 502 suspended mass form capacitor with electrodes on two opposing sides of the mass 502)  formed by the suspended region (Fig. 9: suspended mass 502) and the first modulation electrode (Fig. 8: first modulation electrode: 504 & 506) to provide a first electrostatic force  [0030:  As discussed above with respect to the force equation, the damping force generated based on V.sub.SENSE is proportional to mass velocity. Accordingly, electronic damper 308 generates V.sub.DAMP configured to apply to the mass of MEMS accelerometer 202 a force (e.g., force F.sub.e) that is proportional to the velocity of the mass] to the suspended region (Fig. 8: suspended mass 502) based on the electrical modulation signal [0028]; a second variable capacitor (Fig. 9 second opposite finger extension forms a second capacitor with the second electrodes) formed by the suspended region (Fig. (Fig. 8: second modulation electrode: 508 & 510) 8: suspended mass 502) based on the electrical modulation signal [0028]. 

Note regarding the preamble of Claim 1 citing the intended use of a portable electronic device.  When reading the preamble in the context of the entire claim, the recitation of a portable device the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Smith does not explicitly disclose:
a portable electronic device, comprising: an accelerometric sensor and a processing unit electrically coupled to the accelerometric sensor.
A central anchor and where a first and second sensing electrodes attached to the fixed region, the central anchor being between the first and second sensing electrodes, the first modulation electrode being aligned with the first sensing electrode and the second modulation electrode being aligned with the second sensing electrode.


With regard to 1) Comi teaches an intended use for an accelerometric sensor in a portable electronic device (Fig. 3: 18 electronic apparatus 18) [Col. 9 lines 5-15 a portable apparatus, such as a laptop, a palm-top, or a photographic camera or a video-camera], further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management of said electronic apparatus 18] and Comi teaches a processing unit (19) electrically coupled to the accelerometric Sensor (16) [Col. 9 lines 5-15: further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management of said electronic apparatus 18].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Comi’s disclosure of accelerometric sensors used in portable electronic devices that contain a processor as motivation to use Smith’s accelerometric sensor in a portable electronic device with a processor because the compact accelerometric design improves the utility of the mobile device by adding additional inertial guidance function to a compact portable device and the accelerometric measurements provide data to programs in the processor that expands the utility of the device within a compact design [Comi 0009].

With regard to 2)  Hsu teaches a central anchor (Fig. 1: central anchor 202) and where a first  (Fig. 1: 124 top) and second sensing electrodes (Fig. 1: 124 bottom) attached to the fixed region (Fig. 1:  104 anchor substrate), the central anchor (Fig. 1: central anchor 202) being between the first (Fig. 1: 124 top) and second sensing electrodes (Fig. 1: 124 bottom), the first modulation electrode (Fig. 1:  116 top)  being aligned with the first sensing electrode (Fig. 1: 124 top)  and the second modulation electrode  (Fig. 1:  116 bottom)  being aligned with the second sensing electrode (Fig. 1: 124 bottom).


It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hsu’s central sensing electrodes for sensing nodes on Smith’s accelerometer because the central electrodes improves the space efficiency of the accelerometer by relocating Smith’s space inefficient side sensing electrodes to the center to rock the suspended regions between Smith’s modulated electrodes [Hsu background].

Claim 15. Dependent on the electronic device of respective claim 14. Smith further discloses the processing unit further comprises: a capacitance-to-voltage converter (Fig. 4B: converter 410)  configured to receive the electrical sensing signal and configured to generate an output voltage signal (Vo) [0031:   In at least one embodiment, electronic damper 308 includes single-ended to differential signal conversion circuitry (e.g., circuit 410) and receives a voltage level (e.g., V.sub.CMPLUSDC) that is the common mode voltage plus a DC voltage of a differential signal output by MEMS device 202. Other embodiments of MEMS system 300 include additional or different circuits. In at least one embodiment of MEMS system 300, rather than applying a damping control signal generated using continuous time feedback, a digital solution and/or switched capacitor implementation may be applied] having a value indicating a value of the first variable capacitor [0028:  changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., V.sub.O of FIG. 3) received from a second electrode (e.g., terminal 513 or 515 of MEMS accelerometer 202 of FIG. 7). In at least one embodiment of MEMS accelerometer 202, the frequency of the AC signal is higher than the frequency of capacitance variations]; a high-pass filter (Fig. 6B: 309 Bandpass) coupled to the capacitance-to-voltage converter (Fig. 6B: 302 x->C converter) to receive the output voltage signal (Vo); and a demodulator (308) coupled to the high-pass filter (309) to receive the filtered output signal and configured to receive the electrical modulation signal [0026: an amplifier (e.g., sensing amplifier 204) gains the output signal and provides the amplified output signal (e.g., VAMP) to a demodulator (e.g., demodulator 206), which demodulates the amplified output signal (e.g., by multiplying the amplified output signal with the original excitation signal using a mixer) to obtain a DC signal (i.e., baseband signal, e.g., VSENSE) having voltage levels proportional to the displacement of the mass with respect to the frame], the demodulator (308) configured to generate a demodulated output signal indicating the deviation of the suspended region (Fig. 8: suspended mass 502) but having a frequency that is different than a frequency of the output voltage signal (Vo) from the capacitance- to-voltage converter (Fig. 6B: 302 x->C converter) [0028:  the frequency of the AC signal is higher than the frequency of capacitance variations. The device illustrated in FIG. 7 is exemplary only and other suitable MEMS accelerometer structures having different dimensions or using different sensing techniques may be used]. 
Smith does not explicitly disclose:
a portable electronic device, comprising: an accelerometric sensor.

With regard to 1) The intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.

Claim 18. Dependent on the electronic device of respective claim 14. Smith does not explicitly disclose:
	1) a portable electronic device, comprising: an accelerometric sensor.
2) an input/output device coupled to the processing unit, the input/output device including a keypad and a display.   

With regard to 1) The intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.
With regard to 2) Comi teaches an input/output device [Col.9 lines 15-25: laptop or personal digital assistant] coupled to the processing unit ) [Col. 9 lines 5-15: further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management of said electronic apparatus 18]  the input/output device including a keypad and a display [Col. 9 lines 5-15 a portable apparatus, such as a laptop or personal digital assistant], further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management (e.g. laptop and microprocessor use input/output interfaces such as keypads and displays of said electronic apparatus 18]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Comi’s disclosure of accelerometric sensors used in portable electronic devices such as cameras, video cameras, PDAs and laptops that contain a processor with input/output keypad as motivation to use Smith’s accelerometric sensor in a portable electronic device with a processor because the compact accelerometric design improves the utility of the mobile device by adding additional inertial guidance function to a compact portable device and the accelerometric measurements provide data to programs in the processor that expands the utility of the device within a compact design [Comi 0009].

Claim 19. Dependent on the portable electronic device of respective claim 14.  
Smith does not explicitly disclose: 
	1) a portable electronic device, comprising: an accelerometric sensor.
2) the processing unit includes at least one of a cellphone, personal digital assistant, portable computer, photographic- camera, video-camera, or wearable device circuitry.  

With regard to 1) The intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.

With regard to 2) Comi teaches the processing unit (Fig. 3: 19 microprocessor) includes  palm-top, portable computer and photographic- camera, video-camera [Col. 19 lines 5-15: a laptop, a palm-top, or a photographic camera or a video-camera].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Comi’s disclosure of accelerometric sensors used in portable electronic devices such as cameras, video cameras, PDAs and laptops that contain a processor with input/output keypad as motivation to use Smith’s accelerometric sensor in a portable electronic device with a processor because the compact accelerometric design improves the utility of the mobile device by adding additional inertial guidance function to a compact portable device and the accelerometric measurements provide data to programs in the processor that expands the utility of the device within a compact design [Comi 0009].
 
Claim 20. Dependent on the electronic device of claim 14.  Smith further discloses an anchorage fixed (Fig. 9: frame 202) to the fixed region (Fig. 9:  501) [0028:  suspended from a substrate of the integrated circuit (e.g., substrate 501) using flexible beams (e.g., beams 512) anchored on one end to the substrate. In at least one embodiment of MEMS accelerometer 202, a parallel plate capacitor is formed by capacitor fingers 504 and 506 of a frame of accelerometer 202 (e.g., frame 514)], wherein the suspended region (Fig. 9: suspended mass 502) includes a central opening [Fig. 9: frame 202 with open area for suspending the suspended region] the anchorage (Fig. 9: frame 202)  extends in the central opening [Fig. 9: frame 202 with open area for suspending the suspended region], and the elastic suspension elements [0025:  Referring to FIGS. 1A and 1B, a typical accelerometer (e.g., device 100) includes a proof mass (e.g., mass 102) having a mass m anchored to a frame (e.g., frame 106) by a flexible spring (e.g., spring 104) having a spring constant k. Due to mass inertia, motion of proof mass 102 lags motion of frame 106] are coplanar (Fig. 9: 202 frame coplanar to 502 suspended mass) to the suspended region (Fig. 9: suspended mass 502), extend through the opening [Fig. 9: frame 202 with open area for suspending the suspended region]  between the anchorage (Fig. 9: frame 202) and opposite points (Fig. 9: frame 202 with anchorage connections in the opening to the suspended region mass 502) of a portion of the suspended region (Fig. 9: suspended mass 502) that delimits the opening [Fig. 9: frame 202 with open area for suspending the suspended region], and are aligned along the axis of rotation (Fig. 9: x-axis and y-axis rotation and the twist rotation in two dimensions).

Smith does not explicitly disclose: 
a portable electronic device, comprising: an accelerometric sensor.

With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.

Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Comi and Hsu and in further view of McNeil.

Claim 16. Dependent the electronic device of claim 14.  Smith further discloses the sensing structure (Fig. 8:  electrode 513) includes a first sensing capacitor (Fig. 8:  513) that includes a first conductive plate [0034 MEMS gyroscope 800, a sensor (e.g., accelerometer 202) senses a displacement of an inner mass (e.g., mass 502) in an orthogonal direction (e.g., y-direction) with a second resonant frequency, which is frequency offset from the first resonant frequency, and a second bandwidth. In general, matching the drive mode and sense mode resonant frequencies amplifies the sense mode vibrations by the sense mode resonator quality factor] fixed to the fixed region (Fig. 8:  513 & 515) Smith does not explicitly disclose:
a portable electronic device, comprising: an accelerometric sensor.
a first portion of the suspended region that overlies the first conductive plate.

With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.

With regard to 2) McNeil teaches a two axes accelerometer (Fig. 3).  McNeil further teaches a first portion (Fig. 5: 52 suspended region extension) of the suspended region (Fig. 5: central mass 53) that overlies the first conductive plate (Fig. 5:  capacitive plate 71) [Col. 6: lines 1-5:  a first portion of the suspended region that overlies the first conductive plate].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use McNeil’s overlapping of the suspended regions extensions that overlies the first conductive plate as an arrangement for the Smith’s sensing electrodes because the overlying suspended region over a sensing capacitor provides a reliable arrangement for the capacitors to measure the movement of the suspended region relative to the fixed substrate in an arrangement that reduces axis cross-talk [McNeil Col. 1 lines 55-67].  

Claim 17. Dependent on the electronic device of claim 16. Smith further discloses the sensing structure (Fig. 8:  electrode 513 & 515) includes a second sensing capacitor (Fig. 8:  electrode 515) [0028:  received from a second electrode [e.g., terminal 513 or 515 of MEMS accelerometer 202)] that includes a second conductive plate [0032:  receives the damping control signal and applies it to a capacitive transducer (e.g., a parallel plate finger capacitor or comb drive) that generates a damping force (i.e., a force proportional to the velocity of the proof mass) on the proof mass]  fixed [0028:  changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., VO of FIG. 3) received from a second electrode (e.g., terminal 513 or 515 of MEMS accelerometer 202 of FIG. 7). In at least one embodiment of MEMS accelerometer 202] to the fixed region (Fig. 8:  501) and a second portion of the suspended region (Fig. 8: suspended mass 502) that overlies the second conductive plate [0032: receives the damping control signal and applies it to a capacitive transducer (e.g., a parallel plate finger capacitor or comb drive) that generates a damping force (i.e., a force proportional to the velocity of the proof mass) on the proof mass], the first and second plates being arranged specularly (Fig. 8: 513 mirror image installation from 515) with respect to the axis of rotation (Fig. 8: center of mass 502 is axis of rotation to twist).
Smith does not explicitly disclose: 
a portable electronic device, comprising: an accelerometric sensor.
With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S Young whose telephone number is (303)297-4785. The examiner can normally be reached M-F 07:30-04:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-27-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA S YOUNG/Examiner, Art Unit 2855       

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855